DETAILED ACTION
This office action is in response to amendment filed on 4/2/2021.
Claims 1, 6 – 9 and 11 are amended.
Claims 1 – 11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al (US 20090119684, hereinafter Mahalingam), in view of O’Neill et al (US 20030182414, hereinafter O’Neill), and further in view of Ben-Shaul et al (US 20110231844, hereinafter Ben-Shaul).

As per claim 1, Mahalingam discloses: A method for driver management, comprising: 
(Mahalingam [0070]: “the appropriate device driver may be retrieved by the guest operating system when the virtual device is made available to the VM, e.g., the guest operating system may detect the new device when it is added to the virtual PCI bus for the VM, and attempt to obtain a correct device driver for that device”.)
and installing, by the target virtual machine, the target driver package, wherein a driver obtained by installing the target driver package is used by the target virtual machine to invoke the first hardware device deployed on the host. (Mahalingam [0086]: “As a VM moves to a new host, device drivers corresponding to the physical devices which may be available for direct interaction with the VM can be added to the guest operating system. The teaming driver can be updated or modified as necessary to group physical device drivers with their virtualized counterparts, and so the VM can make use of any physical devices which are available to it, and for which device drivers can be loaded”; [0087]: “a VM may be executing on a first host, and utilizing pass-through to allow for more efficient I/O interaction with the host hardware. If the VM is to be migrated to a second host, a teaming driver within the guest OS can be used to select appropriate virtual devices, and the guest OS instructed to disconnect from the physical devices, before the hypervisor disconnects the physical devices from the VM's I/O subsystems. When the VM is migrated to the second host, if pass-through support is available, the hypervisor on this second host can connect available physical devices to the VM's I/O subsystems. The guest OS can be instructed to connect to the available physical devices via the virtual I/O subsystems, and appropriate drivers can be loaded. The teaming driver can then be configured to select the available physical devices, thereby allowing for efficient utilization of the second host”.)
Mahalingam did not disclose:
and a type of the first hardware device is one of N types of hardware devices deployed on the host, wherein N is a positive integer greater than or equal to 1;
obtaining, by the host, a target driver package of the first hardware device from N pre-stored driver packages pre-stored on the host, wherein the N driver packages are driver packages of the N types of hardware devices deployed on the host;
adding, by the host, the target driver package into the target virtual machine to enable the target [device] virtual machine to read the target driver package;
However, O’Neill teaches:
and a type of the first hardware device is one of N types of hardware devices deployed on the host, wherein N is a positive integer greater than or equal to 1; obtaining, by the host, a target driver package of the first hardware device from N pre-stored driver packages, wherein the N driver packages are driver packages of the N types of hardware devices deployed on the host; (O’Neill [0048]: “the update server array 122 may create a server manifest comprising a list of archived update packages 110a, 110b, 110c including operational software version information, which pertain to a wide range of particular client devices 104a, 104b, 104c depending on the identity, make, and model of the client devices 104a, 104b, 104c. Upon recognition of one or more client devices 104a, 104b, 104c, the update server array 122 may transfer the server manifest to the one or more client devices 104a, 104b, 104c. The one or more client devices 104a, 104b, 104c then review the manifest and submit a request for the update package 110a, 110b, 110c to be transferred from the update server array 122 to the one or more client devices 104a, 104b, 104c making the request”.)
adding, by the host, the target driver package into the target virtual machine to enable the target [device] to read the target [update] package; (O’Neill [0065]: “In a state 214, the client device 104 receives the update package 110, and the update installation process advances to a state 216 where the client device 104 subsequently installs the update package 110. Aspects of the installation operation will be discussed in greater detail herein below.”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of O’Neill into that of Mahalingam in order to obtaining, by the host, a target driver package of the first hardware device from N pre-stored driver packages, wherein the N driver packages are driver packages of N types of hardware devices, a type of the first hardware device is one of the N types of hardware devices, and N is a positive integer greater than or equal to 1; adding, by the host, the target driver package into the target virtual machine to enable the target [device] virtual machine to read the target driver package. O’Neill has shown that the claimed limitations are merely commonly known and used steps in software updates, 
Ben-Shaul teaches:
wherein the pre-stored driver packages are pre-stored on the host; (Ben-Shaul [0085])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ben-Shaul into that of Mahalingam and O’Neill in order to have the pre-stored driver packages are pre-stored on the host. O’Neill teaches the update packages may be stored on an update server accessible to client devices. However, one of ordinary skill in the art can easily recognize that other variations, such as preload the package to the hosts instead of storing them on a centralized server, such combination would result in a more decentralized update and installation system and enhance the overall reliability of the system.

As per claim 2, Mahalingam, O’Neill and Ben-Shaul further teach:
The method according to claim 1, further comprising: after installing, by the target virtual machine, the target driver package, uninstalling, by the target virtual machine, a target driver, and installing a driver update package, wherein the target driver is the driver obtained by installing the target driver package, and the driver update package is (Mahalingam [0086]: “As a VM moves to a new host, device drivers corresponding to the physical devices which may be available for direct interaction with the VM can be added to the guest operating system. The teaming driver can be updated or modified as necessary to group physical device drivers with their virtualized counterparts, and so the VM can make use of any physical devices which are available to it, and for which device drivers can be loaded”; [0087]: “a VM may be executing on a first host, and utilizing pass-through to allow for more efficient I/O interaction with the host hardware. If the VM is to be migrated to a second host, a teaming driver within the guest OS can be used to select appropriate virtual devices, and the guest OS instructed to disconnect from the physical devices, before the hypervisor disconnects the physical devices from the VM's I/O subsystems. When the VM is migrated to the second host, if pass-through support is available, the hypervisor on this second host can connect available physical devices to the VM's I/O subsystems. The guest OS can be instructed to connect to the available physical devices via the virtual I/O subsystems, and appropriate drivers can be loaded. The teaming driver can then be configured to select the available physical devices, thereby allowing for efficient utilization of the second host”; O’Neill [0048]: “the update server array 122 may create a server manifest comprising a list of archived update packages 110a, 110b, 110c including operational software version information, which pertain to a wide range of particular client devices 104a, 104b, 104c depending on the identity, make, and model of the client devices 104a, 104b, 104c. Upon recognition of one or more client devices 104a, 104b, 104c, the update server array 122 may transfer the server manifest to the one or more client devices 104a, 104b, 104c. The one or more client devices 104a, 104b, 104c then review the manifest and submit a request for the update package 110a, 110b, 110c to be transferred from the update server array 122 to the one or more client devices 104a, 104b, 104c making the request”. Examiner notes that updating driver from one version to another would be equivalent to uninstalling the older version of the driver.)

As per claim 3, Mahalingam, O’Neill and Ben-Shaul further teach:
The method according to claim 1, wherein allocating the first hardware device to the target virtual machine on the host comprises: allocating, by the host, the first hardware device to the target virtual machine when starting the target virtual machine. (Mahalingam [0070]: “it may be necessary to load a device driver corresponding to a selected virtual device into the guest operating system. In several such embodiments, the appropriate device driver can be added during installation of the guest operating system, e.g., when setting up the VM”.)

As per claim 4, Mahalingam, O’Neill and Ben-Shaul further teach:
The method according to claim 1, wherein adding the target driver package into the target virtual machine to enable the target virtual machine to read the target driver package comprises: storing, by the host, the target driver package in a file system of the target virtual machine for the target virtual machine to read the target driver package; or storing the target driver package in a preset shared memory in the host for the target virtual machine to read the target driver package. (O’Neill figure 8B)

As per claim 6, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 7, it is the device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 8, it is the device variant of claim 3 and is therefore rejected under the same rationale.
As per claim 9, it is the device variant of claim 4 and is therefore rejected under the same rationale.
.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam, O’Neill and Ben-Shaul, further in view of Nye et al (US 20190129744, hereinafter Nye).

As per claim 5, Mahalingam, O’Neill and Ben-Shaul did not teach:
The method according to claim 1, wherein the N types of hardware devices are N types of hardware acceleration devices.
However, Nye teaches:
The method according to claim 1, wherein the N types of hardware devices are N types of hardware acceleration devices. (Nye [0039])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Nye into that of Mahalingam and O’Neill in order to have the N types of hardware devices are N types of hardware acceleration devices. O’Neill teaches the update server stores variety of update packages for different type of devices, and one of ordinary skill can easily see that hardware acceleration devices can easily be included in O’Neill’s devices, thus 

As per claim 10, it is the device variant of claim 5 and is therefore rejected under the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196